Citation Nr: 0512183	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for tinea 
versicolor, currently evaluated as thirty (30) percent 
disabling.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1992.  According to DD Form 214, he served on 
active duty for an additional 2 years, 11 months, and 27 days 
before this period; however, the exact dates of additional 
prior service have not been verified.       


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, granted 
service connection for tinea versicolor, and assigned an 
initial compensable rating of 10 percent effective August 2, 
1999, the day on which the original service connection claim 
was received.  Appeal to the Board was perfected only with 
respect to the issue of the rating assigned for tinea 
versicolor.  The Board's December 2003 remand directives 
having been completed, the claim is again before the Board 
for appellate consideration.

A March 2005 rating decision increased the rating for tinea 
versicolor from 10 to 30 percent effective retroactively to 
August 2, 1999.  Where a veteran expresses disagreement with 
an RO decision as to a rating, a subsequent increased rating 
that amounts to less than the maximum available benefit does 
not abrogate a pending appeal before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993). 

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See VA Form 9.  Consistent 
with the veteran's request, a hearing was scheduled to be 
held in January 2003, at the RO, before a Decision Review 
Officer.  The veteran received advance notice of the hearing, 
but failed to appear.

On another matter, the veteran apparently has filed an 
informal claim seeking service connection for diabetes 
purportedly due to Persian Gulf War service.  See November 
2004 statement.  As the record, to date, does not reflect RO 
action has ensued on this issue, it is REFERRED to the RO for 
appropriate action.  


FINDING OF FACT

Tinea versicolor, which reportedly causes constant itching, 
is not manifested by ulceration, extensive exfoliation, 
crusting, or systemic or nervous manifestations; does not 
result in an exceptionally repugnant appearance; affects less 
than 40 percent of the entire body and less than 40 percent 
of exposed skin; and did not require constant or near-
constant systemic therapy such as the use of corticosteroids 
or other immunosuppressive drugs during the past one year.    


CONCLUSION OF LAW

The criteria for an increased evaluation for tinea versicolor 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2002) and (2004) 
(effective before and as of August 30, 2002).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Tinea Versicolor

As discussed in the Introduction above, the veteran perfected 
an appeal of a rating decision granting service connection 
for tinea versicolor and assigning an initial rating of 10 
percent.  In cases where, as here, the veteran appeals the 
initial disability percentage assigned, the Board's 
adjudication on appeal could result in the assignment of 
different rating percentages ("staged" ratings) as evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Further, with subsequent rating action resulting in 
an increased rating of 30 percent effective as of the date of 
the filing of the original service connection claim in August 
1999, the issue for the Board is whether the evidence 
warrants assignment of an even higher single-percentage 
rating or staged ratings, whichever is warranted, from the 
date of the filing of the original service connection claim 
(August 1999).   

Since the issuance of the March 2000 rating decision giving 
rise to this appeal, VA's rating criteria for skin disorders 
were amended.  The March 2000 rating decision evaluated the 
claim consistent with 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002) for dermatophytosis, which is rated as for eczema, 
dependent upon factors such as location, extent, and 
repugnant or otherwise disabling character of its 
manifestations.  Eczema, under Diagnostic Code 7806 (2002), 
provided for a 10 percent rating with evidence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area of the skin.  A 30 percent 
evaluation was assigned with evidence of exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 
rating of 50 percent (the highest permissible under this 
Code) was assigned with evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant appearance.  It is 
noted that the old rating criteria (38 C.F.R. § 4.118 (2002)) 
did not include a Diagnostic Code specific to tinea 
versicolor.        

Effective August 30, 2002, VA amended 38 C.F.R. Part 4 skin 
disorder rating criteria.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified as amended at 38 C.F.R. § 4.118).  
The new criteria, as with the old, do not include a 
stand-alone Diagnostic Code specific to tinea versicolor.  
However, pursuant to the amendment, Diagnostic Code 7813 
(2004) evaluates a variety of skin disorders under a broad 
category of "dermatophytosis" as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801 through 7805), or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  

This appeal stems from an original service connection claim 
filed in August 1999, and the veteran appealed the issue of 
the initial rating assignment in the March 2000 RO decision 
pre-dating the amended criteria.  According to precedent 
opinion of the VA General Counsel, where a law or regulation 
is amended while an increased rating claim is pending, as is 
the case here, the Board should first determine whether 
application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, the implementation of such criteria cannot 
be any earlier than the effective date of revision, as a 
matter of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If 
the pre-amended criteria are more favorable to the veteran, 
then VA can apply them, but only through the period up to the 
effective date of the revision.  

In light of the foregoing amended criteria and in 
consideration of Fenderson, the Board evaluates the claim as 
follows, in accordance with dates of effectiveness of the 
rating criteria - before and as of August 30, 2002 - and 
bearing in mind that staged rating percentages also could be 
permissible as evidence warrants.
  
Increased Rating before August 30, 2002

Pertinent evidence of record is summarized as follows.  A VA 
outpatient medical record dated in June 1999 documents a 
diagnosis of versicolor (the record is not entirely legible, 
and thus, the Board cannot ascertain which type versicolor 
was diagnosed).  Shortly thereafter, in September 1999, the 
veteran underwent a VA compensation and pension skin 
disorders (C&P) examination.  The examination report states 
that the veteran "has tinea versicolor" (an explicit 
statement as to diagnosis is not provided) "most evident" 
on the arms, trunk, cheeks, and neck, and which purportedly 
are most bothersome due to persistent itching, particularly 
in hot weather.  This examination report does not provide 
further details.  See also photographs taken in connection 
with the examination; VA Form 9.  The veteran also submitted 
three layperson statements from two friends and a co-worker 
apparently to support his contention that he has constant 
itching consistent with at least a 30 percent rating under 
old criteria, notwithstanding the initial 10 percent rating 
assignment.  The authors reported having seen the veteran 
constantly scratching his rashes.  A September 2004 VA 
outpatient care record documents a diagnosis of eczema; 
however, no details are provided as to the extent thereof, or 
where on the body it is found.  Finally, the November 2004 
C&P examination report documents a current diagnosis of tinea 
versicolor. 

As a 30 percent rating is in effect as of the date of the 
filing of the service connection claim, the issue is whether 
tinea versicolor is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant appearance, 
sufficient for a 50 percent rating, the highest percentage 
permissible under old Diagnostic Code 7813 (2002).  At the 
November 2004 C&P examination, the veteran denied, and the 
examiner did not find, ulceration or skin breakdown.  Given 
this evidence, it cannot be said that tinea versicolor is 
severe enough to cause exfoliation, ulceration, crusting, or 
systemic or nervous manifestations commensurate to a 50 
percent rating, and other evidence of record does not 
document such symptoms or manifestations.   

As for the appearance of tinea versicolor, the C&P examiner 
(November 2004) found that rashes affect the neck anteriorly 
and posteriorly, upper chest, upper arms, and back extending 
down to the lumbar area.  He further said: "The approximate 
exposed body area is 25%.  [Unexposed] body area 25%."  
While not explicitly stated, it is reasonable to assume the 
examiner had intended to state that about 25 percent of 
exposed body area is affected by tinea versicolor, and about 
25 percent of unexposed body area is affected.  This is so as 
photographs taken during the examination do not show rashes 
significantly repugnant in appearance or widely spread 
throughout the affected body areas, and, given no skin 
breakdown or ulceration, it cannot be said that tinea 
versicolor causes a particularly repugnant appearance.  In 
this connection, the examiner explicitly stated that there is 
no disfigurement of the neck, an area almost always exposed 
(as opposed to chest, upper arms, and back, which typically 
are covered).          

Moreover, the Board acknowledges that the September 1999 C&P 
report documented tinea versicolor on cheeks, an area 
typically exposed.  However, neither the 1999 photographs nor 
the 2004 photographs of the veteran's face (both times taken 
in profile and frontal positions, and using color film) show 
particularly repugnant appearance marked by a skin disorder.  
Moreover, while the photographs of other affected parts, in 
particular, the arms, clearly show discolored patches, in 
contrast, those of the face do not - discoloration is barely, 
if at all, perceptible on the photographs.  Moreover, the 
more recent C&P examination did not result in a specific 
finding of versicolor on facial skin.         

Nor does tinea versicolor adversely impact on the performance 
of the veteran's job or other daily activities due to tinea 
versicolor.  See November 2004 C&P report; 38 C.F.R. §§ 4.1, 
4.10 (2004).  

As for the diagnosis of eczema noted in the VA outpatient 
treatment records, eczema was evaluated under the same 
criteria (see discussion above) as for dermatophytosis, which 
are the criteria applied herein.  See old Diagnostic Codes 
7806 and 7813 (2002).  Thus, the Board's analysis, for the 
purposes of assigning a rating for the period before August 
30, 2002 would not be any different regardless of whether the 
current diagnosis is eczema or tinea versicolor.  
   
The evidence, in sum, indicates that the veteran's primary 
complaint is constant itching not completely alleviated by 
topical medication (in the form of special soap).  However, 
constant itchiness is explicitly listed as a manifestation 
commensurate to a 30 percent rating already awarded under old 
criteria.

Finally, the Board has considered old scar rating criteria 
(Diagnostic Codes 7800-7805 (2002)).  They do not apply 
because the scars are not disfiguring, at least to the extent 
the face or neck are affected (7800); or are the result of 
burn injury (7801; 7802); are not poorly nourished, 
ulcerated, superficial, tender, or painful (7803; 7804); and 
do not adversely affect functioning (7805).  Moreover, to the 
extent that scar rating criteria evaluate physical 
disfigurement, such consideration already was given 
consistent with old Diagnostic Codes 7806 and 7813.    

Given the foregoing, the Board finds that an increased rating 
is not warranted for the period before August 30, 2002.  The 
benefit-of-reasonable doubt rule does not apply because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).    

Increased Rating as of August 30, 2002

Consistent with new rating criteria, Diagnostic Code 7813 
(2004) permits use of Diagnostic Codes 7800 (disfigurement of 
the head, face, or neck), 7801-7805 (scarring, and limitation 
of motion caused thereby), or 7806 for dermatitis or eczema, 
depending on predominant disability.  The predominant 
disability here seems to be symptoms of the skin disorder 
itself, as versicolor is, essentially, discoloration of the 
surface of the skin, as opposed to scarring typically due to 
external trauma, such as burns or cuts, resulting in pitted, 
raised, uneven, and also perhaps discolored appearance.  
"Versicolor" is defined as "Variegated; marked by a 
variety of color" and "tinea" concerns fungal infection of 
the keratin component (protein) in hair, skin, or nails.  See 
Stedman's Medical Dictionary, 27th ed. (2000), pp. 943 
(keratin), 1837 (tinea) and 1956 (versicolor).  Also, as 
discussed earlier, tinea versicolor does not render affected 
areas repugnant in appearance due to significantly discolored 
patches, and the neck is not disfigured.  Nor does it 
adversely affect functioning.  As such, the Board evaluates 
the claim under new criteria in accordance with Diagnostic 
Code 7806.  Such evaluation is permitted consistent with 
38 C.F.R. § 4.20 (2004).  Moreover, Diagnostic Code 7813 
specifically authorizes evaluation under Diagnostic Code 7806 
(2004), if appropriate, as is the case here.  The Board is 
mindful of Esteban v. Brown, 6 Vet. App. 259 (1994) (distinct 
and separate disabilities could warrant more than one rating 
even if it stems from the same service-connected injury); 
however, given that evidence does not show repugnant 
appearance or disfigurement or even limitation of function is 
the predominant disability for the veteran, it finds that 
separate rating under Diagnostic Codes 7800-7805 is not 
warranted.  The more closely analogous criteria are those in 
Diagnostic Code 7806 (2004).

Diagnostic Code 7806 (2004) permits a 60 percent rating where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected; or where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required during the past 
year.  Nothing in the record indicates treatment with 
systemic therapy or immunosuppressive drugs.  And, as 
discussed earlier, about 25 percent of the exposed areas is 
affected, well below 40 percent; 25 percent of covered areas 
is affected.  Combining the two would not equal coverage of 
more than 40 percent of all body skin.  Thus, a higher rating 
is not permissible under new Diagnostic Code 7806 for the 
period beginning August 30, 2002.               

Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. § Part 4, whether or not 
raised by the veteran and/or his counsel, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After such a 
review, and a review of the entire record, the Board finds 
that the rating schedule does not provide a basis to assign a 
higher evaluation than that currently in effect.



Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's ratings 
schedule will apply unless there are exceptional or unusual 
factors that render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In such 
cases, extraschedular evaluation is considered commensurate 
with average earning capacity impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.

It is neither contended nor shown, however, that the 
veteran's skin disorder produces marked interference with his 
employment or precipitates frequent hospitalization.  See 38 
C.F.R. § 3.321(b) (2004).  Nothing in the evidence supports a 
finding that the disability picture due to the skin disorder 
is so exceptional or unusual so as to warrant extraschedular 
consideration.

In conclusion, the Board finds that the preponderance of the 
evidence disfavors the claim.  As such, it does not apply the 
benefit-of-reasonable doubt rule.

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, consistent with the 
Board's December 2003 remand order, VA sent the veteran a May 
2004 letter informing him of the status of his claim, 
including what evidence and information are in the file to 
date, and of what types of evidence may be submitted to 
substantiate the increased rating claim (medical or lay 
evidence showing increase in severity of tinea versicolor).  
The letter also explained that VA would assist the veteran in 
obtaining such pertinent evidence if he provided sufficient 
information to do so, by, for example, providing names and 
addresses of doctors who treated him for a skin disorder or 
informing VA of the existence of pertinent records in the 
custody of a federal agency or non-government entities, but 
that the veteran ultimately is responsible for substantiating 
his claim notwithstanding VA's duty to assist.  Thus, through 
this letter, the veteran received adequate notice of what 
information and evidence not of record is needed to 
substantiate the claim, as well as his and VA's respective 
claim development responsibilities.  The record indicates 
that the veteran received and considered the notice, because, 
subsequently, he responded indicating that he received 
relevant treatment at VA medical facilities in Jackson and 
Greenville, Mississippi.  The VA medical treatment records 
are in the claims folder.  Also, the veteran understood that 
he could submit lay evidence, as he provided a handwritten 
statement pertinent to the skin disorder claim in November 
2004, along with three layperson statements from a co-worker 
and two friends.     
 
As for the fourth element, VA sent the veteran a letter in 
November 2004 informing him that he would soon be notified of 
the scheduling of a C&P medical examination in connection 
with the claim.  This letter explicitly said: "Please 
provide us with any evidence or information you may have 
pertaining to your claim."  Moreover, the Statement of the 
Case included 38 C.F.R. § 3.159 (2004), which states, among 
other things, that the veteran may submit any evidence in his 
possession pertinent to the claim.  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the "fourth element" of a VCAA notice.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element is obiter dictum and not 
binding on VA).

The Board acknowledges that full VCAA notice arguably was 
achieved with more than one letter, and letters sent after 
the issuance of the rating decision from which this appeal 
arises.  However, the veteran was not materially prejudiced 
thereby.  With the issuance of the March 2005 Supplemental 
Statement of the Case (SSOC) and the March 2005 rating 
decision assigning an increased rating of 30 percent 
consistent with the new rating criteria, the veteran and his 
attorney were clearly on notice as to both old and revised 
criteria (since the 2000 rating decision discussed the old 
criteria) and that the record, to date, does not support a 
rating higher than 30 percent at the RO-level, and by then, 
all notice requirements had been met.  No new evidence or 
information was submitted thereafter; nor did either ask for 
RO assistance in obtaining missing, relevant evidence within 
60 days after the issuance of the SSOC.  Under the 
circumstances, the Board finds it reasonable to interpret 
such inaction to mean that the veteran and his counsel are 
satisfied with the development of the claim.  Moreover, the 
Board does not find anything in the record to suggest that 
relevant evidence exists, but is missing from the record due 
to inaction on the part of VA in terms of notice.           

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, again, 
the veteran reported receiving relevant medical treatment at 
two VA facilities, the records of which are in the claims 
folder.  After the Board remanded the claim, he was provided 
a full C&P medical examination appropriate to the claim, 
which included a physical examination and a review of 
relevant medical history.  He also had an opportunity to give 
oral testimony, but declined to exercise his right to do so.  
The Board also remanded the claim, at least in part, to 
ensure that various due process considerations associated 
with the duty to assist - such as the provision of an 
examination and complete VCAA notice of what assistance VA 
must provide - are met.  The remand directives have been 
completed.  Under the circumstances, the Board is satisfied 
that VA has complied with the duty-to-assist obligations of 
VCAA.  


ORDER

An increased disability evaluation for tinea versicolor is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


